COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        George M. Bishop, III v. Commission for Lawyer Discipline

Appellate case number:      01-18-01115-CV

Trial court case number:    36282

Trial court:                21st District Court of Washington County

       Appellant, George M. Bishop. III, has filed a notice of appeal of the trial court’s
“Modified Judgment of Partially Probated Suspension.” And, appellant has filed a motion
to stay “the active suspension” pending resolution of the appeal. We deny the motion to
stay. See Tex. R. Disciplinary P. 3.13 (providing judgment of suspension may be stayed
during pendency of appeal if district court finds, upon competent evidence, that
appellant’s “continued practice of law does not pose a continuing threat to the welfare of
[appellant’s] clients or to the public”); Favaloro v. Comm’n for Lawyer Discipline, 13
S.W.3d 831, 840 (Tex. App.—Dallas 2000, no pet.) (concluding appellant who did not
show he filed trial court motion to stay suspension did not meet burden to prove
continued practice of law did not pose threat).
       It is so ORDERED.

Judge’s signature:   /s/ Julie Countiss
                      Acting individually           Acting for the Court

Date: ___January 8, 2019___